t c summary opinion united_states tax_court earl r and mary a palmer petitioners v commissioner of internal revenue respondent docket no 3233-01s filed date farl r and mary a palmer pro_se brook d remick for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the sole issue for decision is whether amounts received by mary a palmer petitioner during from her former husband's military retirement pay are includable in petitioners' gross_income under sec_61 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are incorporated herein by reference petitioners husband and wife were residents of round rock texas at the time the petition was filed petitioner was previously married to robert v simon mr simon they were divorced by a texas state court on date at the time of their divorce petitioner's former spouse mr simon was retired from the u s air force and was receiving military retirement benefits although the record is not clear as to the number of children petitioner and mr simon had the divorce decree between petitioner and mr simon referred to two children who were under years of age at the time of the divorce petitioner was designated managing conservator of the one other adjustment in the notice_of_deficiency relates to the taxable_portion of social_security_benefits petitioners received during this is a computational adjustment that will be resolved by the court's holding on the retirement pay question two children and mr simon was designated possessory conservator mr simon was required in the divorce decree to pay to petitioner dollar_figure per month for each child until each child attained years of age there was no provision in the decree requiring mr simon to pay alimony to petitioner with regard to mr simon's military retirement benefits the divorce decree provided petitioner mary ann simon is awarded the following property as her separate_property and estate a interest in and to the right title and interest of respondent's u s air force retirement pension after deduction of the survivor's benefit payment and u s income_tax based on two deductions said amount currently being dollar_figure and a interest in and to any future increases in said retirement pension respondent robert v simon is awarded the following property a interest in and to the right title and interest of his u s air force retirement pension after deduction of the survivor's benefit payment and u s income_tax based on two deductions and a interest in and to any future increases in said retirement pension from the general references to these conservatory designations in the divorce decree the court surmises that for all practical purposes petitioner had legal custody of the two children in the traditional sense it is evident from the divorce decree that mr simon's military retirement benefits after the referenced deductions were divided equally between him and petitioner the parties stipulated that the portion of mr simon's military retirement benefits for petitioner was paid directly to petitioner by the defense finance and accounting service-- cleveland center cleveland ohio dfas for the year dfas issued to mr simon a document entitled former spouse barnings statement which reflected payments during of dollar_figure to petitioner that were characterized as division of property payments this document does not reflect the gross amount of mr simon's pension and the amounts deducted or withheld from his and petitioner's portions for survivor's insurance premiums and federal income and employment_taxes dfas did not issue an information_return to petitioner for the year to reflect the gross amount of her portion of the pension and the deductions and withholdings relating to her interest in a trial memorandum respondent stated that dfas issued an information_return to mr simon that reflected the gross amount of the retirement payments the deductions and withholdings and in a separate statement which the parties stipulated entitled former spouse earnings statement dollar_figure was listed as a division of property payment to palmer mary a simon petitioners did not challenge respondent's assertion regarding the information_return by dfas to mr simon ’ for the year in question as well as in prior years petitioners did not include the retirement benefits received from dfas as income on their federal_income_tax returns in an audit during of petitioners' and tax returns respondent's examining agent had proposed including in income the retirement benefits petitioner received from dfas however at respondent's appellate division level the proposal of the examining agent was reversed for the year at issue respondent determined in the notice_of_deficiency that the retirement benefits to petitioner were includable in gross_income respondent made no allowance or credit for the amount withheld as federal_income_tax from petitioner's portion of the retirement benefits as noted mr simon on his federal_income_tax return for reported the full amount of the retirement benefits and claimed an alimony deduction in the amount of dollar_figure respondent issued a notice_of_deficiency to mr simon disallowing the claimed deduction and a petition was filed on behalf of his estate in this court challenging that determination estate of robert v simon deceased kathleen l nailor executrix v commissioner docket no 3549-01s a stipulated decision was entered in that case on date which provides that there is no deficiency in income_tax due from petitioner or overpayment due to petitioner for the taxable_year the record of that case does not include any information_return from dfas relating to the retirement benefits in question however respondent allowed a reduction of the benefits taxable to mr simon for the amount_paid to petitioner earlier the entirety of the withheld taxes was reflected on the information_return sent to mr simon petitioners presented two arguments first because respondent in held administratively that petitioner's retirement benefits were not includable in gross_income for and the same position should apply for the year at issue and second if the retirement benefits are includable in gross_income the amount withheld as federal_income_tax by dfas as to those benefits should be allowed to petitioners as a credit petitioners do not dispute the fact that texas is a community_property_state that military retirement benefits accrued or earned during marriage are community_property owned in indivision by each spouse in equal proportions and that retirement benefits are compensation_for services rendered over the course of employment and are not a gift or gratuity denbow v commissioner tcmemo_1989_92 moreover in the event of a divorce or a division of the community_property the retirement or pension payments are gross_income to the party who owns the right to those payments pursuant to the division of the parties weir v commissioner tcmemo_2001_184 ebatinger v commissioner tcmemo_1990_310 addressing petitioners' first contention the law is well settled that respondent is not bound or estopped by prior erroneous acts or omissions of internal revenue agents or employees 67_tc_612 353_us_180 prior administrative determinations that involve the same or related_taxpayers do not preclude the internal_revenue_service from making a contrary determination for a different year 60_tc_368 the court holds therefore that even though respondent held in that the retirement benefits from mr simon's pension were not gross_income for petitioners' and tax years respondent is not estopped or barred in this case from taking a contrary position for a subsequent tax_year petitioners' second argument is that because petitioner's portion of her former husband's retirement benefits was reduced for federal income taxes the withholdings relating to her interest should be credited against the deficiency this court has held that the credit for withheld taxes allowable under sec_31 does not enter into the computation of deficiencies determined under sec_6211 and b 12_tc_806 moreover u s c section c relating to retired military benefits refers to the disposable retired or retainer pay of military personnel by definition as to divorces effective prior to date the phrase disposable retired pay means the total monthly retirement pay to which a member is entitled less among other items amounts properly withheld for federal state or local_income_taxes u s c sec a c because the court's authority under u s c section c to divide a community military retirement pension is limited to the amount that is net of income taxes all income_tax withheld is attributable to the service member spouse which in this case is mr simon eatinger v commissioner supra lft petitioner has any remedy with respect to the taxes that were withheld out of that portion of the retirement of mr simon that was allotted to her in the community_property settlement that remedy is not in this court respondent therefore is sustained in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for divorces effective on or after date federal state_and_local_income_taxes are not excluded from the total monthly retired pay when determining the disposable retired pay 100u s c sec a national defense authorization act for fiscal_year publaw_101_510 and e 104_stat_1569 the divorce in this case became effective in
